Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Objections to the Specification-Withdrawn
The objection to the specification, is withdrawn because of the amendments to the specification (see Reply filed on 11/23/2021), so that term “Salubrinal”, which is a trade name or a mark used in commerce, is capitalized wherever it appears and accompanied by the generic terminology.
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-11 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment of claims 1 and 5 to newly recite the limitation of “a dose of 1 to 100 mg”.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-7, 10-11 and 13 under 35 U.S.C. 103 as being unpatentable over Lucke-Wold2016 (J. Neurosurgery, 2016, 124, 687-702, cited in the previous Office action), in view of Zhang (Shock, 2015, 44(1), 65-71, cited in the previous Office action), is withdrawn in view of the amendment of claims 1 and 5 to newly recite the limitation of “a dose of 1 to 100 mg”.
The rejection of claims 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Lucke-Wold2016 (J. Neurosurgery, 2016, 124, 687-702, cited in the previous Office action), in view of Zhang (Shock, 2015, 44(1), 65-71, cited in the previous Office action), as applied to claims 1-7, 10-11 and 13, and further in view of Ali (U.S. Pub. No. 20040034069, published 02/19/2004), is withdrawn in view of the amendment of claims 1 and 5 to newly recite the limitation of “a dose of 1 to 100 mg”.
Response to the Applicants’ Arguments
Applicants’ arguments filed on 11/23/2021 (see pages 13-23 of Remarks), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claims 1 and 5 to newly recite the limitation of “a dose of 1 to 100 mg”, necessitates new grounds of rejection set forth below in the instant rejection. 
Response to the Declaration.
The declaration of: 1) Logsdon (see pages 1-10, filed on 11/23/2021); and 2) Lucke-Wold (see pages 1-8, filed on 11/23/2021), state that:
A) The cited references fail to suggest or teach administering 1 to 100 mg of the claimed compound to a patient population of instant claims;  
B) The TBI models of Lucke-Wold2016 and Zhang do not exhibit the same pathology; and 
C) DHA and the claimed compound exhibit different mechanism of action.
The declarants’ arguments have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claims 1 and 5 to newly recite the limitation of “a dose of 1 to 100 mg”, necessitates new grounds of rejection set forth below in the instant rejection. The declarants’ arguments are directed to the newly recited limitation “a dose of 1 to 100 mg”.

Status of the claims
Claims 1-3 and 5-15 are pending.
Applicants’ amendments, filed on 11/23/2021, have each been entered into the record. Applicants have amended claims 1, 3 and 5. Applicants have cancelled claim 4. Claims 12 and 14-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-3, 5-11 and 13 are subject of the Office action below.

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicants’ Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Logsdon et al (hereinafter, “Logsdon”, Brain Research, 2016, 1643, 140-151) in view Lucke-Wold2016 (J. Neurosurgery, 2016, 124, 687-702, cited in the previous Office action).
Applicants describe their invention as a therapy for treating chronic traumatic encephalopathy (CTE) in a patient with traumatic brain injury (TBI), with an endoplasmic reticulum (ER) stress inhibitor such as 3-phenyl-N-[2,2,2-trichloro-1-[[(8-quinolinylamino) thioxomethyl] amino] ethyl]-2-propenamide (Salubrinal, see Figure 1 below) and docosahexaenoic acid (DHA). Please see instant specification at ¶s 0001, 0027-0028, 0036 and 0041. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1:
The specification (see ¶s ¶s 0052, 0062 and Figures 5-13), provides a working example of treating Sprague Dawley rat models of: a) blast-induced single traumatic brain injury (bsTBI); and blast-induced repetitive traumatic brain injury (brTBI), with an ER stress inhibitor such as Salubrinal at 1 mg/kg dose, in order to ameliorate the effects of bsTBI and brTBI. 
Based on the Applicants’ treatment of an animal model of bsTBI and brTBI with Salubrinal (see discussions above), Applicants are now claiming to have invented a method of treating a human having a repetitive traumatic brain injury (rTBI), with Salubrinal. However, none of the Applicants’ work involves administering Salubrinal to any human having rTBI.
The invention of claim 1 is directed toward a method of reducing or precluding tau hyperphosphorylation in a human having a rTBI, with a dose of 1 to 100 mg of Salubrinal (see Figure 1 above), or a pharmaceutically acceptable salt thereof, with the intended use altering ER stress cascade.
Independent claim 5 is similar to claim 1, however, claim 5 differs slightly from claim 1, in the claim requires a dose of 1 to 100 mg of a pharmaceutical composition comprising:
Salubrinal, or a pharmaceutically acceptable salt thereof; and
a pharmaceutically acceptable carrier or excipient.
Similar to method claims 1 and 5, Logsdon teaches a pharmaceutical approach to ameliorating the effects of bsTBI and brTBI in Sprague Dawley rat models of bsTBI and brTBI (the same rat models of bsTBI and brTBI   employed by the Applicants, see discussions above), with 1 mg/kg dose of Salubrinal dissolved in DMSO (a carrier). Please see abstract, § 5 under the title “Experimental procedure”, Figures 1-8 and discussions therein. 
The 1 mg/kg dose of Salubrinal by Logsdon (see discussions above), is within the range of “a dose of 1 to 100 mg”, recited in instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the instantly claimed “a dose of 1 to 100 mg”, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Treatment of bsTBI and brTBI Sprague Dawley rat models with Salubrinal, was found to attenuate effects of bsTBI and brTBI, including significantly reducing ER stress markers. Please see abstract, § 2 under the title “Results”, Figures 2-7 and discussions therein.
Logsdon is not explicit in teaching: 
1) administering Salubrinal to a human having rTBI; and
 2) increase in tau hyperphosphorylation in an animal model of rTBI or a human having rTBI.
 However, the claimed invention would have been obvious in view of Logsdon because it was known in the art that:
1) ER stress biomarkers have been known to increase in the brains of athletes diagnosed with CTE and rodents exposed to rTBI; and 
2) tau hyperphosphorylation increases in an animal model of rTBI or a human having rTBI.
For example:
1) Logsdon discloses that it has been reported that markers of ER stress were increased in the brains of athletes diagnosed with CTE and rodents exposed to rTBI (see page 141, 1st ¶ on left column); and 
2) Lucke-Wold2016 teaches increase in tau hyperphosphorylation (an ER stress biomarker) in animal model of rTBI (see Figures 3 and 8-9). 
CTE is a progressive neurodegenerative disease characterized by tau hyper-phosphorylation, following repetitive trauma. Data from rodent model of TBI were compared with those obtained from postmortem human CTE specimens from a National Football League (NFL) player and World Wrestling Entertainment (WWE) wrestler. Please see page 687, Figures 4 and 6-9.
Markers of ER stress (e.g., BiP, GADD34, CHOP and GSK3β) were increased in both Sprague Dawley rat samples and human CTE specimens, when compared with controls (see, for example, Figures 7-9).
Treating Sprague Dawley rats with an ER stress inhibitor (DHA, see discussions above), was found to reduced ER stress markers (see, for example, Figures 10-12). The development of CTE-like findings following repetitive brain injury in rats is prevented following administration of DHA (see page 688, last ¶ on the left column through 1st ¶ on the right column). 
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to administer an ER stress inhibitor (e.g. Salubrinal), to a human having CTE as a result of a rTBI, with a reasonable expectation of reducing or precluding ER stress markers (e.g., tau hyper-phosphorylation). This is because:
1) Similar to the Applicants (see discussions above), Logsdon teaches a pharmaceutical approach to ameliorating the effects of bsTBI and brTBI in Sprague Dawley rat models of bsTBI and brTBI, with an ER stress inhibitor (Salubrinal, see discussions above);
2) ER stress biomarkers have been known to increase in the brains of athletes diagnosed with CTE and rodents exposed to rTBI (see discussions above);
3) Lucke-Wold2016 teaches increase in tau hyperphosphorylation (an ER stress biomarker) in animal model of rTBI (see Figures 3 and 8-9). 
CTE is a progressive neurodegenerative disease characterized by tau hyper-phosphorylation, following repetitive trauma. Data from rodent model of TBI were compared with those obtained from postmortem human CTE specimens from a National Football League (NFL) player and World Wrestling Entertainment (WWE) wrestler. Please see page 687, Figures 4 and 6-9.
Markers of ER stress (e.g., BiP, GADD34, CHOP and GSK3β) were increased in both Sprague Dawley rat samples and human CTE specimens, when compared with controls (see, for example, Figures 7-9).
Treating Sprague Dawley rats with an ER stress inhibitor (DHA, see discussions above), was found to reduced ER stress markers (see, for example, Figures 10-12). The development of CTE-like findings following repetitive brain injury in rats is prevented following administration of DHA (see page 688, last ¶ on the left column through 1st ¶ on the right column). 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 2, Logsdon teaches intraperitoneally injecting Sprague-Dawley rats with 1 mg/kg of Salubrinal (see § 5.2).
Regarding claims 3 and 10, the recited dose/day (claim 3) and dosage range of the active agent (claim 10) are result effective variables which confers the resultant function of reducing or precluding tau hyper-phosphorylation in a human having a progression of CTE as a result of a repetitive brain injury. For example, Logsdon (see § 5.4), teaches, wherein rats in the rTBI group received a blast every other day and received Salubrinal 5 minutes after each blast. Therefore, the selection specific dosing schedule and specific amount of the active agent, would have been routinely determined and optimized in the pharmaceutical art.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 6-7 and 11, Logsdon teaches Salubrinal dissolved in DMSO (discussions above).
Regarding claim 13, the recitation of the intended outcome of the execution of the method claim 5 resulting preventing an increase in CHOP, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Since Logsdon and Lucke-Wold2016 combine to disclose a method of claim 5 (see discussions above), the method of Logsdon and Lucke-Wold2016, must necessarily exhibit the same outcomes of recited in claim 13. This is because the recited outcome is a natural process that flows from the human and the Salubrinal administered. Please see MPEP, 2111.04.  Moreover, Logsdon and Lucke-Wold2016 combine to disclose that administration of ER stress inhibitors (e.g., DHA and Salubrinal), decreased levels of ER stress markers such as CHOP (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Logsdon (Brain Research, 2016, 1643, 140-151) in view Lucke-Wold2016 (J. Neurosurgery, 2016, 124, 687-702, cited in the previous Office action), as applied to claims 1-3, 5-7, 10-11 and 13, and further in view of Ali (U.S. Pub. No. 20040034069, published 02/19/2004, cited in the previous Office action).
The limitation of claims 1-3, 5-7, 10-11 and 13as well as the corresponding teachings of Logsdon and Lucke-Wold2016 are discussed above, and are hereby incorporated into the instant rejections.
The invention of claims 8-9 are further limited to a composition comprising a binder selected from the group consisting of the list disclosed therein (claim 8), and a composition in a form of a tablet (claim 9).
Logsdon and Lucke-Wold2016 differ from instant claims 8-9 only insofar as the cited references do not combine to explicitly teach the limitation of claims 8-9.
Similar to the Applicants (see instant specification at ¶ 0015), Ali is cited for disclosing that a pharmaceutical composition comprising compounds such as Salubrinal (4th compound on Table 1), can be formulated in solid forms (e.g., tablets), for oral administration. The active compound may be mixed with at least one fillers or extenders such as starches. Please see ¶ 0111. Ali discloses the inventive compounds as useful in the therapy of neurodegenerative diseases (see ¶ 0001). 
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Logsdon and Lucke-Wold2016 with Ali, in order to formulate a pharmaceutical composition comprising an active agent (e.g., Salubrinal) in solid forms (e.g., tablets), for oral administration. The skilled artisan would have had a reasonable expectation that the oral administration of the tablet to a human having a progression of CTE as a result of a rTBI, would reduce, for example, tau hyper-phosphorylation.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629